Citation Nr: 1519514	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) to include mental disturbance, poor concentration, and trauma flashbacks, claimed as residuals of a lightning strike.

2.  Entitlement to service connection for visual disturbance, claimed as a residual of a lightning strike in service and as secondary to service-connected headaches.

3.  Entitlement to service connection for a cervical spine disorder.
 
4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic headaches, to include whether referral for an extra schedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.

6.  Entitlement to an initial evaluation in excess of 30 percent for PTSD effective from November 28, 2003 to September 9, 2012; and in excess of 50 percent from September 10, 2012, forward.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970.  Thereafter he served with the National Guard, to include a period of active service from February 1987 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, May 2007, and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and a June 2014 rating decision of the RO in Roanoke, Virginia.

The Veteran and his wife testified before a Decision Review  Officer (DRO) at the RO in August 2006.  During this hearing, the Veteran's representative clarified that the claim for service connection for poor concentration was part of the claim for service connection for a psychiatric disorder other than PTSD.  DRO Transcript, p. 1-2.  The Veteran also indicated that his vision disturbance could be secondary to his service-connected posttraumatic headaches.  Therefore, the Board has recharacterized the issues as noted on the title page.

In October 2009, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference regarding all issues listed on the title page of this decision with the exception of the increased rating claim for PTSD (not yet granted at that point) and entitlement to a TDIU.  A copy of the transcript has been associated with the claims file.

In February 2010, the Board remanded all issues, except for the increased rating claim for PTSD and TDIU, for further development.  

Thereafter, the case returned to the Board in September 2013.  At that time, service connection for PTSD was granted and service connection for Reiter's syndrome was denied.  In addition, the Board granted a maximum schedular evaluation of 50 percent for service-connected posttraumatic headaches, effective from April 13, 2007 and made a finding to the effect that referral for consideration of an extraschedular evaluation for posttraumatic headaches under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Board also took jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded this claim as well as the remaining claims for further development.  Subsequently, in a June 2014 rating decision, the RO granted an earlier effective date of February 23, 2006 for the grant of a 50 percent schedular evaluation for posttraumatic headaches.  

The Veteran appealed the Board's September 2013 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion) which vacated the Board's September 2013 decision to the extent that it denied entitlement to referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) in conjunction with the service-connected posttraumatic headaches.  The denial of service connection for Reiter's syndrome was not challenged.  Herein, the Board will address the matter of referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) in conjunction with the service-connected posttraumatic headaches, with particular attention to points made in the Joint Motion.  

With respect to the PTSD claim which was granted by the Board in the September 2013 decision, this favorable decision was not disputed.  In a subsequent rating decision of June 2014 implementing the Board decision, the RO granted an initial evaluation of 30 percent for PTSD effective from November 28, 2003 to September 9, 2012; and 50 percent from September 10, 2012, forward.  Documents in the VBMS electronic file reflect that the Veteran's attorney has filed a timely Notice of Disagreement relating to that rating decision.  Accordingly, a statement of the case must be issued as the appellate process has been initiated, as such; this issue has been included and characterized as shown on the title page.  Manlincon v. West, 12 Vet. App. 238 (1998).  This matter will be further addressed in the Remand below.

In January 2015, the Board received additional evidence along with a waiver of initial RO consideration, primarily relating to the TDIU claim.  Among the items received were a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a private Vocational Assessment dated in July 2014.  This evidence was accompanied by a waiver.  In September 2013, the Board remanded the TDIU claim for issuance of proper notice, and adjudication of the claim.  The record shows that proper notice for a TDIU was sent in March 2014; however the claim was not adjudicated thereafter.  Although there has not been compliance with the prior remand directives relating to the TDIU claim, entitlement to a TDIU is part of the increased rating appeal and is herein being granted for reasons explained below; therefore, there is no prejudice to the Veteran in proceeding with review.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and VBMS claims files associated with the Veteran's claims file.  A review of the documents in those files reveals that aside from a January 2015 Notice of Disagreement, the documents are duplicates of those found in the physical clams files.  

The issues of entitlement to service connection for: a psychiatric disorder other than PTSD; visual disturbance claimed as due to lightning strike and as secondary to service-connected headaches; a cervical spine disorder; and a left knee disorder, as well as the matter of entitlement to an initial evaluation in excess of 30 percent for PTSD effective from November 28, 2003 to September 9, 2012; and in excess of 50 percent from September 10, 2012, forward; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran's service-connected posttraumatic headache manifestations are not so exceptional or unusual that referral for extraschedular consideration by designated authority is warranted.

2.  Service connection is in effect for: posttraumatic headaches, rated as 50 percent disabling; PTSD, rated as 50 percent disabling; and for type II diabetes mellitus, rated as 10 percent disabling.  The combined evaluation was 70 percent from February 23, 2006, and is now 80 percent as of September 10, 2012.  

3.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU, and the collective evidence suggests that his service-connected disabilities preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience.   


CONCLUSIONS OF LAW

1.  Referral for consideration of an extraschedular rating provisions in conjunction with the increased rating claim for posttraumatic headaches is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  For reasons explained below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran's headache claim arises from an appeal of an increased evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant post-service treatment and other medical records have been associated with the claims file.  In addition, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim and is represented by a private attorney.  

Further, the Veteran and his spouse presented testimony at an RO hearing in August 2007 and a Board videoconference hearing in October 2009.  As for the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Acting Veterans Law Judge identified the issues on appeal, and solicited testimony from the Veteran and his spouse concerning the nature and severity of his symptoms as relates to his service-connected headache condition and employability.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims being decided herein has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 


II.  Analysis

Generally applicable provisions provide that after the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed pertinent evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000). 

A.  Extraschedular Evaluation Posttraumatic Headaches

In the September 2013 decision, the Board granted a maximum 50 percent evaluation for posttraumatic headaches effective from April 13, 2007, as primarily evaluated under the provisions of C.F.R. 4.124a, Diagnostic Code 8045-8100 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 (effective prior to October 23, 2008).  As explained in the Board decision, during the course of the appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury (TBI) under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Board applied both the former and current provisions of 8045 to the claim.  Subsequently in a June 2014 rating decision, the RO granted an earlier effective date of February 23, 2006 for the grant of a 50 percent schedular evaluation for posttraumatic headaches.

The Board's decision to grant a maximum 50 percent schedular evaluation was primarily based on application of provisions of C.F.R. 4.124a, Diagnostic Code 8100, used for the evaluation of migraine headaches.  Under that code, a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Board explained that the Veteran's disability picture more nearly approximated the criteria for a 50 percent rating for posttraumatic headaches under this code effective from April 13, 2007 based on the Veteran's reports of daily headaches lasting 2 to 3 hours that involve throbbing, photophobia, alternate blurred vision, watery eyes, occasional nausea and vomiting, jaw pain, dizziness, and retreat to dark, quiet rooms.  

Having granted the maximum schedular rating for headaches the Board also addressed the issue of an extraschedular rating, determining that referral of the matter under 38 C.F.R. § 3.321(b)(1) was not warranted.  In this regard, the Board explained that the schedular rating was adequate as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's posttraumatic headaches.  It was further found that the Veteran had submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  

In the Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the parties agreed that the Board failed to meet this obligation when it inadequately explained its finding that the Veteran's posttraumatic headache symptomatology was adequately contemplated by the rating criteria.  In this regard, it was observed that the record contained multiple assertions regarding the symptoms of posttraumatic headaches, to include that he reported headaches accompanied by photophobia, alternate blurred vision, watery eyes, occasional, nausea and vomiting, jaw pain, and dizziness.  The parties concluded that the Board failed to provide sufficient analysis as to whether the aforementioned manifestations of the posttraumatic headache symptoms were contemplated by 38 C.F.R. §4.124a, Diagnostic Code 8100; instead providing a single, conclusory statement that "the schedular evaluation is adequate as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's posttraumatic headaches."  

The Joint Motion did not identify any error with the Board's schedular analysis.  Instead, the parties requested that the Court vacate and remand the portion of the Board's September 2013 decision which determined that the Veteran's increased rating claim for posttraumatic headaches need not be referred for an extraschedular rating.  As the Joint Motion did not identify any error with the Board's schedular analysis, and this portion of the Board's decision was not vacated by the Court, this portion of the Board's September 2013 decision remains in effect and need not be repeated.  Instead, the Board will focus only on whether the Veteran's claim should be referred for an extraschedular consideration. 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014). 

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria in the rating schedule for evaluating that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, it must be determined whether there is an exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), (the steps are elements that must be established before an extraschedular rating can be awarded).  

However, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  

Requiring that there be evidence of interference with "obtaining or retaining" employment exacts a higher standard than is required for a finding of "marked interference with employment" under § 3.321(b)(1).  Indeed, difficulty in obtaining or retaining employment is an element considered for establishing a TDIU rating.  Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. §§ 4.15, 4.16(b).  

With respect to the initial inquiry posed by Thun, the schedular criteria used for rating the Veteran's condition are found under 38 C.F.R. 4.124a, Diagnostic Code 8100, used for the evaluation of migraine headaches.  Under that code, a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In conjunction with his headaches, the Veteran has described having additional symptoms of photophobia, alternate blurred vision, watery eyes, occasional nausea and vomiting, jaw pain, and dizziness.  These additional manifestations are not technically part of enumerated rating criteria and as such it has been maintained that the schedular evaluation may arguably, inadequately account for these symptoms and the level of disability associated with them.  However, a review of the record reveals that these symptoms have been adequately accounted for in this case as part and parcel of the Veteran's headache symptoms and manifestations.  Examiners have provided competent, credible and probative opinions associating these symptoms with the Veteran's headaches, and the Veteran himself has identified these symptoms as being associated with his headaches (see April 2007, November 2010, August 2011 examinations with findings discussed in detail herein, below); hence these symptoms do not stand alone as independent disabilities.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2014), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  The Board's September 2013 decision clearly considered and accepted as probative and credible the lay and clinical evidence associating the aforementioned manifestations as part and parcel of the headache disability and ultimately the Board determined that headaches, to include these accompanying symptoms, are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, the available schedular evaluation of 50 percent contemplates the claimant's level of disability and symptomatology and is found to be adequate.  

Even if the Board could find that step one of Thun had been satisfied and that all symptoms associated with the headaches are not contemplated by the rating criteria, extraschedular referral would still not be warranted in this case because exceptional factors have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

Under the second Thun step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, it must be determined whether there is an exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  When the case was evaluated by the Board for extraschedular consideration in September 2013, the Board explained that the Veteran had submitted no evidence showing that his disorder had markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there was also no indication that the disorder had necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  

Having reviewed evidence on file, the Board agrees that there is no indication that the headache disorder has necessitated frequent, or any, periods of hospitalization during the pendency of this appeal.  

With respect to evidence of marked interference with employment, it is undisputed that the Veteran's posttraumatic headaches and associated manifestations have an adverse effect on employment.  However, it bears emphasis that the schedular rating criteria under Diagnostic Code 8100 were designed to take such factors into account.  Here, for an extraschedular rating to even be contemplated there must be evidence of marked interference with employment.  However, the current 50 percent rating assigned for headaches encompasses "severe" economic inadaptability.  Generally interpreted and understood, "marked" is considered a level which is less than "severe."  In other words, the "severe" economic inadaptability, based upon which the current 50 percent scheduler rating is assigned, is a higher level of impairment than "marked."  As such, there is no exceptional disability picture demonstrated in this case, in excess of that already contemplated by the maximum 50 percent schedular evaluation. 

The provisions of 38 C.F.R. § 4.1 specifically states that generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board again acknowledges the Veteran's headaches impair his occupational ability but the Veteran has been granted the maximum schedular rating allowed under Diagnostic Code 8100 which, as stated, encompasses "severe" economic inadaptability.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board finds even though there is evidence suggesting marked interference with employment, the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B. TDIU

The Board recognizes that the RO has not yet had an opportunity to review several service connection claims on remand, nor to readjudicate an increased rating claim for PTSD which is in quasi-appellate status.  As such generally, the TDIU issue would be remanded for this action, prior to a decision.  However, in this case, even without consideration of those claims, the schedular criteria for consideration of a TDIU are met.  See 38 C.F.R. § 4.16(a).  Moreover, the symptoms of PTSD will still be considered to the extent applicable.  Finally, the Board notes that the Veteran's attorney has urged the prompt adjudication of this claim even without such actions being undertaken and has provided additional pertinent evidence for the file in conjunction with the TDIU claim, which was accompanied by a waiver.  Thus, there is no prejudice in considering the TDIU rating at this time.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU.  In this regard service connection is currently in effect for: posttraumatic headaches, rated as 50 percent disabling; PTSD, rated as 50 percent disabling; and for Type II diabetes mellitus, rated as 10 percent disabling.  The combined evaluation was 70 percent from February 23, 2006, and is now 80 percent as of September 10, 2012.  As such, since February 2006, the Veteran has been eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  The remaining, question, then, is whether the Veteran's service-connected disabilities-individually or in concert-render(s) the Veteran unable to obtain or retain substantially gainful employment. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board notes that according to information provided on the Veteran's formal TDIU claims filed in 2014 and 2015, he has a high school education and no additional specialized training.  He indicated that he had been employed from February to September 2007 as a custodian, and also worked full-time for an undisclosed portion of 2011, as a patient transporter.  

The Veteran had a VA examination in April 2007 for his service-connected posttraumatic headaches.  At that time, he reported that his headaches had worsened over the last several years, occurring two to three times per week and lasting two to three hours on each occasion.  He reported that his headaches involved the whole head with throbbing, photophobia, alternate blurred vision, watery eyes, occasional nausea and vomiting, jaw pain and dizziness.  The diagnosis was posttraumatic headache with some component of PTSD and migraine.

The Veteran was seen for a VA examination in December 2007.  At that time, the Veteran stated that he was completely unemployed and had been disabled for the past two years, due to a combination of service-connected conditions.  It was recorded that the Veteran had three to four episodes of incapacitating headaches per week that last two to three hours.  The examiner opined that the Veteran did not have posttraumatic headaches but did have PTSD and tension headaches.  

Upon VA examination of November 2010, the Veteran reported that his headaches left him irritable and caused intermittent dizziness and balance problems, photosensitivity, and intermittent blurry vision.  He indicated that he experienced headaches occurring two to three times per week with diffuse sharp pains and pressure, rating them at a nine on the pain scale of zero to ten, with ten being the worst pain.  He denied symptoms of nausea but mentioned having some sensitivity to light and loud noises.  The Veteran said that when he was employed, he would miss work due to headaches and chronic pain.  The examiner characterized the headaches as very frequent completely prostrating, with prolonged attacks productive of severe economic inadaptability.

On February 2012 VA examination for service-connected posttraumatic headaches, the Veteran gave a three year history of headaches daily and lasting for three to four hours and of incapacitating headaches three to four times per week, lasting two to three hours, during which he was unable to function.  The examiner indicated more than once per month, the Veteran had prostrating attacks of non-migraine headache pain and stated that the condition impacted his ability to work.

On VA examination for posttraumatic headaches in August 2012, the Veteran reported that his headaches had worsened, becoming much more frequent and severe since 2006.  The examiner opined that the severe tension headaches, which occurred three to four times per week and lasted two to three hours causing incapacitation, would preclude any employment during the headache episodes.  It was explained that between the headache episodes, the Veteran's chronic headache condition would not preclude any employment.  However, the examiner mentioned that it was questionable as to whether any employer would hire or accommodate an employee with such a chronic headache condition.

Most recently, a July 2014 vocational assessment of the Veteran was added to the file in which it was concluded that the Veteran was not eligible to work in any occupation that would be considered a substantially gainful occupation due to his service-connected PTSD and posttraumatic headaches, which impacted his safety around others, and impaired effective communication and his ability to have safe judgment.

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has not been employed full-time for several years, and has only been intermittently employed since 2007.  It is clear that the Veteran has numerous co-existing medical conditions both service-connected and not.  However, a review of the file reveals persuasive evidence to the effect that his service connected posttraumatic headaches and PTSD, represent the most significant obstacles to his employability.  VA examination reports and private assessment since 2007 have described limitations produced by these disabilities, and overall reveal that he is currently unable to perform the physical or interpersonal aspects required to secure or follow a substantially gainful occupation, given his education, skills and experience.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In sum, given the totality of the lay and medical evidence-to include the Veteran's testimony, and numerous VA and private medical evaluations and records, the Board finds that the evidence on the question of whether the Veteran's service-connected conditions preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.  Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU rating due to service-connected disabilities are met.  


ORDER

Referral for an extraschedular rating for service-connected posttraumatic headaches, is not warranted.

A TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The issues on appeal include claims of entitlement to service connection for a psychiatric disorder other than PTSD; visual disturbance claimed as due to lightning strike and as secondary to service-connected headaches; cervical spine disorder; left knee disorder, as well as the matter of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder effective from November 28, 2003 to September 9, 2012; and in excess of 50 percent from September 10, 2012, forward.  

In a remand issued in September 2013, the Board requested examinations and opinions relating to the four aforementioned service connection claims.  A review of the file reflects that examinations relating to the service connection claims for a psychiatric disorder other than PTSD; a cervical spine disorder and a left knee disorder were conducted in June 2014 and those examination reports appear to be adequate.  

However, a review of the July 2014 VA eye examination report reflects that it did not adequately address the directives of the Board's September 2013 Board remand.  Therein, the directives provided that for any current vision impairment and any vision impairment diagnosed since November 2003, to include conjunctivitis, cataracts, and eye irritation, the examiner should state whether it is at least as likely as not (50 percent or better probability) that the conditions originated in service, are causally related to service, or are due to service-connected posttraumatic headaches.  The examiner was also asked to address the etiology of the Veteran's complaints of blurry vision, dry eyes, watery eyes, photophobia, eye irritation, grittiness, pain, and decreased vision, and provide a rationale for each opinion expressed.  Instead, the VA examination report of July 2014 reflects that while visual deficit and eye scarring were identified, there was no opinion provided as to etiology to service or any service-connected condition.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here given the aforementioned unaddressed matters, remand for an addendum opinion, or if necessary another VA eye examination and opinion, is warranted.   

Also requiring a remand is the fact that, following the September 2013 Board remand, evidence including that identified above was never reviewed by the AOJ despite the Board's specific remand directive ordering that, after obtaining the requested evidence, examination and opinions, the service connection issues should be readjudicated and, if not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative addressing the denied claims.  In this regard, no SSOC has been issued in this case since April 2012.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In this regard, when the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. §19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, as the evidence added to the file since the April 2012 SSOC is pertinent and consideration of this evidence has not been waived in its entirety, this case must be returned to the AOJ for consideration of that evidence in conjunction with the 4 service connection claims remaining on appeal. 

The Board also finds that an additional claim is in quasi-appellate status, entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder effective from November 28, 2003 to September 9, 2012; and in excess of 50 percent from September 10, 2012, forward, arising from the Board's grant of the claim in the September 2013 decision and the RO's implementation of that decision in a June 2014 rating decision.  In January 2015, the Veteran filed a notice of disagreement (NOD).  

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the AOJ has not issued a SOC with respect to the increased initial rating claim for PTSD.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out; however, this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional private or VA medical treatment records any otherwise relevant, pertaining to his service connection claims and increased rating claim for PTSD remaining on appeal.  Appropriate steps should be taken to obtain any identified records/evidence and such attempts should be annotated for the file; available records/evidence should be associated with the claims folder.

2.  After obtaining any outstanding records, forward the entire record, to include a complete copy of this REMAND, to the same VA eye examiner who conducted the July 2014 examination in order to obtain an adequate opinion with complete rationale addressing the following questions.  If that VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The record must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her opinion as to whether the claims file was reviewed.  The examiner is asked to address the following:

(a) For any current vision impairment and any vision impairment diagnosed since November 2003, to include conjunctivitis, cataracts, and eye irritation, the examiner should state whether it is at least as likely as not (50 percent or better probability) that the conditions originated in service, are causally related to service, or are due to service- connected posttraumatic headaches.

(b) The examiner should also address the etiology of the Veteran's complaints of blurry vision, dry eyes, watery eyes, photophobia, eye irritation, grittiness, pain, and decreased vision.

The examiner must provide a rationale for each opinion expressed.  If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

3.  After ensuring that the record is adequately developed and that there has been substantial compliance with the terms of the Board's 2013 and 2015 remand directives, the AOJ should readjudicate the service connection claims for: a psychiatric disorder other than PTSD; visual disturbance claimed as due to lightning strike and as secondary to service-connected headaches; a cervical spine disorder; and a left knee disorder, based on the entirety of the evidence, to include consideration of all evidence added to the file since the issuance of the April 2012 SSOC.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4.  The AOJ must provide the Veteran with an SOC addressing the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder effective from November 28, 2003 to September 9, 2012; and in excess of 50 percent from September 10, 2012, forward.  The Veteran and his representative are advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If, the Veteran perfects an appeal after the issuance of the SOC, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


